Case 1:20-cv-05415-GBD Document 25

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FARIDAAKTER, = :
Plaintiff,
-against-
CITIBANK, N.A.,
Defendant.
eg

GEORGE B. DANIELS, United States District Judge:

Filed 09/02/20 Page 1 of 1

ORDER
20 Civ. 5415 (GBD)

This Court having been advised that Plaintiff and Defendant Citibank, N.A. have settled

this matter, the Clerk of Court is hereby ORDERED to close the action against that defendant only,

without prejudice to restoring the action to this Court’s docket if an application to restore is made

within thirty (30) days.

Dated: September 2, 2020
New York, New York

SO ORDERED.

a B. Dore

 

EGRGRB. DANIELS
UNITED STATES DISTRICT JUDGE

 
